OF781 — PASeteIlS-wndsass-EAS-KAdDorot the FC biter OB (e120 Page: 3h Gide PM Giclad6188

 

 

 

EXHIBIT
IN THE COURT OF COMMON PLEAS i
FRANKLIN COUNTY, OHIO

JOSEPH H. NEFF
1360 West Choctaw Drive
London, OH 43140

Plaintiff, Case No.
US » JURY DEMAND ENDORSED HEREON
ARNOLD TRANSPORTATION SERVICES, INC.
c/o Corporation Service Company, statutory agent
50 West Broad Street
Suite 1330
Columbus, OH 43215
And
ROBERT F. KIEL
2170 Green Slope Drive
St. Louis, MO 63136

Defendants.

COMPLAINT
COUNT ONE
JURISDICTION AND VENUE
ig This Court has jurisdiction pursuant to Section 2305.01
of the Ohio Revised Code.
2 Venue is proper in this Court pursuant to Rule 3 (B) of

the Ohio Rules of Civil Procedure.

PARTIES
OF781 — LASANEIS-WADsUBS-ElAS-KAD Docot the D bihech OBR 1 Paga:34 gio ARAGEVad641 8s

Ss Plaintiff Joseph H. Neff is the injured party in this
action.
4, Defendant Robert F. Kiel operated a motor vehicle in

Such a manner as to cause bodily IWjUrY to plaintiet Joseph H.
Neff.

De Defendant Arnold Transportation Services, Inc.
(hereinafter Arnold Transportation) was, at all times relevant
herein, a Pennsylvania corporation which was licensed to do
business in the state of Ohio and the employer and/or a duly
authorized agent of defendant Robert F. Kiel.

OPERATIVE FACTS

6. On August 3, 2017, plaintiff Joseph H. Neff was
lawfully operating his motor vehicle eastbound on Interstate TO,
in Columbus, Franklin County, Ohio.

‘Es At said time and place, defendant Robert F. Kiel was
operating a tractor-trailer motor vehicle on the same said
highway and in the same said direction, two vehicles behind the
plaintiff's motor vehicle.

8. At said time and place, the traffic ahead of defendant
Robert F. Kiel’s tractor-trailer vehicle came to a SCOD.
Defendant Robert F. Kiel was unable to switch lanes, failed to
bring his vehicle to a stop and proceeded forward, striking the
vehicle immediately behind the plaintiff’s vehicle and then

striking the plaintiff’s vehicle with such force that plaintiff's
OF781 — PASeNZ1SWD3489-EAS- MAD Doe othe CPihech OB/OB) Paga:33 of25 FRAGEV2061 98

vehicle landed on its side with the driver’s compartment on the
bottom.

o As a result of the collision described in paragraph
eight (8), above, plaintiff was thrown about in his vehicle
sustaining injuries more particularly set forth below.

NEGLIGENCE OF DEFENDANT ROBERT F. KIEL

10. Defendant Robert F. Kiel, as an Operator of a motor
vehicle on a public highway, had a duty to proceed with due care
for the safety of persons and property, and to at all times
Maintain an assured clear distance ahead.

ll. These duties, among others, were breached by said
defendant, causing the collision described hereinabove.
PROXIMATE CAUSE

12. As a direct and proximate result of said defendant's
negligent acts, Joseph H. Neff sustained injuries to his head,
neck and left shoulder, among injuries to other parts of his
body, causing severe pain, suffering, mental anguish and
permanent injury, for the treatment of which he has incurred
reasonable medical expenses in an amount in excess of Fifteen
Thousand Dollars ($15,000.00), and expects to incur additional
such expenses in the future.

COUNT TWO
13. Plaintiff Joseph H. Neff realleges and hereby

incorporates by reference each and every allegation contained in
OR7T81 — GABE 2 TOHCYOBLRPEARKRAGIDEE the Gofaqgood/esst IR agel 41cf2 PAGH Dots 183

paragraphs one (1) through twelve (12), inclusive, as if
expressly rewritten herein.

DEFENDANT ARNOLD TRANSPORTATION’ S VICARIOUS LIABILITY

14. At all times relevant herein, defendant Robert F. Kiel
was acting within the scope of his Capacity as an employee and/or a
duly authorized agent of defendant Arnold Transportation.

Lat As a result of the actual or apparent relationship
between defendant Robert FE. Kiel and defendant Arnold
Transportation, any and all negligence and liability on the part of
defendant Robert F. Kiel is imputed to defendant Arnold
Transportation.

PROXIMATE CAUSE

16. As a direct and proximate result of the aforesaid
vicarious liability, defendant Arnold Transportation is liable for
the injuries and damages referred to herein at paragraph twelve
teed

DEMAND

WHEREFORE, plaintiff Joseph H. Neff demands judgment against
the defendants, Robert F. Kiel and Arnold Transportation, | OLE Ly
and severally, and prays for compensatory and general damages in
an amount in excess of Twenty Five Thousand Dollars (325, 000.00) ,
said plaintiff further demands interest, costs and any further
just relief.

Respectfully submitted,
OR7B1 - GABE 2TOLEVOBASEP ERK RAG IDOE Ft the] Fofagoos7/ Sst SR age Sici:29 PACEtDos6 1s8

BARKAN MEIZLISH DEROSE
WENTZ MCINERNEY PEIFER, LLP

/s/Sanfoud C. Meizlish

 

Sanford A. Meizlish

Supreme Court No.: 0002620
Jason C, Cox
Supreme Court No.: 0095169

250 E. Broad St., 10th floor
Columbus, OH 43215
614=221.-4221
smeizlish@barkanmeizlish.com
jcox@barkanmeizlish.com

Attorneys for Plaintiff

JURY DEMAND
Pursuant to Rule 38 (B) of the Ohio Rules of Civil

Procedure, plaintiff hereby demands a trial by jury im Enis

action...

BARKAN MEIZLISH DEROSE
WENTZ MCINERNEY PEIFER, LLP

/s/Sanfoud Q. Meiztish

 

Sanford A. Meizlish

Attorney for Plaintiff
